DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on June 22, 2022.
Claims 1-7, 9-21 are pending.  Claim 8 is canceled.
Election/Restrictions
Newly submitted claims 12-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 12-15 lack unity of invention because even though the inventions of these groups require the technical feature of V2O5 nanowires, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Marley et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a strong oxidizing agent” and this renders the claim indefinite because it is unclear what constitutes “strong”.  Claims 2-3, 17-18 are subsumed under the rejection.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites “high pressure, high temperature, or low pH reaction conditions” and this renders the claim indefinite because it is unclear what constitutes “high pressure”, “high temperature” or “low pH reaction conditions”.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-7, 9-11, 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38-42 of copending Application No. 16/956,761 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
US Application No. 16/956,761 claims a topochemically inserting Mg2+ ions into ζ-V2O5 nanowires by dispersing a mg complex dispersed within a conductive polymer or a solid-state compound with a high diffusivity of Mg-ions and the magnesiated metastable ζ-V2O5 nanowires have lattice constants comprising a=15.30±0.4, b=3.63±0.02 and c=10.1±0.03 and a unit cell angle of 109.1°-110.1°.  It is expected for X-ray spectroscopy to provide a similar anyalsis as US Application No. 16/956,761 teaches the same method of making.  It is clear that all of the elements of the instant claims are found in US Application No. 16/956,761.  Since the instant claims are anticipated by US Application No. 16/956,761, it is not patentably distinct from and a patent to the claimed subject matter in US Application No. 16/956,761, therefore a patent to the instant claims would improperly extend the right to exclude granted by a patent to the subject matter in US Application No. 16/956,761.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4, 19, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marley et al (Emptying and filling a tunnel bronze (already of record)).
Regarding claim 4, 19, 21, Marley et al discloses the invention substantially as claimed.  Marley et al teaches hydrothermally reacting silver acetate and vanadium pentaoxide to form β-AgxV2O5 nanowires and leaching with an oxidizing agent to leach silver and provide ζ-V2O5 (which satisfies the instant claims as x can be less than 0.003, which includes 0) nanowires and then intercalating Mg into the nanowires (Synthesis and characterization, Pages 1712-1713).  
Marley et al teaches the limitations of the instant claims.  Hence, Marley et al anticipates the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marley et al (Emptying and filling a tunnel bronze (already of record)) in view of Patridge et al (Synthesis, Structural Characterization, and Electronic Structure of Single-Crystalline CuxV2O5 Nanowires (already of record)).
Regarding claims 1-3, 17, Marley et al discloses the invention substantially as claimed.  Marley et al teaches hydrothermally reacting silver acetate and vanadium pentaoxide to form β-AgxV2O5 nanowires and leaching with an oxidizing agent to leach silver and provide ζ-V2O5 nanowires and then intercalating Mg into the nanowires (Synthesis and characterization, Pages 1712-1713).  However, Marley et al fails to specifically disclose a copper source to react with vanadium pentoxide to form β-CuxV2O5 and leaching copper and the molar ratio of vanadium to copper.
In the same field of endeavor, Patridge et al teaches producing β-CuxV2O5 by reacting CuO and vanadium pentaoxide (Pg. 3147, Experimental Section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the copper source/compound in Marley et al in view of Patridge et al in order to form a β-CuxV2O5 nanowire.  Simple substitution of one known metal for another metal would achieve the predictable results of forming the β-CuxV2O5 nanowire which can be further leached to form ζ-V2O5 nanowires.

Claims 5-7, 9-11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marley et al (Emptying and filling a tunnel bronze (already of record)) as applied to claim 4 above, and in further view of Jiao et al (Mg intercalation properties into open ended vanadium oxide nanotubes (already of record)).
Regarding claims 5-7, 9-11, 19, Marley et al discloses the invention substantially as claimed.  Marley et al teaches hydrothermally reacting silver acetate and vanadium pentaoxide to form β-AgxV2O5 nanowires and leaching with an oxidizing agent to leach silver and provide ζ-V2O5 nanowires and then intercalating Mg into the nanowires.  Marley et al further teaches intercalating Li into the nanowires with an alkyl-lithium organic solution (Synthesis and characterization, Pages 1712-1713).  Marley et al further teaches a=15.38202, b=3.614121, c=10.06910 and β=109.7136 (Pg. 00 Supporting information).  However, Marley et al fails to specifically disclose a Mg-ion electrolyte including a solution of Mg-complex dissolved in a solvent.
In the same field of endeavor, Jiao et al teaches intercalating Mg into vanadium oxide nanotubes by forming an electrolyte comprising Mg-alkyl organic solution and mixing with vanadium oxide nanotubes (Pg. 432, Experimental).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the Mg-alkyl organic solution in Marley et al in view of Jiao et al in order to form the Mg intercalated ζ-V2O5 nanowires.  Furthermore, this would only be obvious in Marley et al as Marley et al also teaches intercalation with other ions are produced by forming electrolyte solutions with alkyl-lithium organic solutions.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marley et al (Emptying and filling a tunnel bronze (already of record)) and in further view of Jiao et al (Mg intercalation properties into open ended vanadium oxide nanotubes (already of record)) as applied to claims 4-7, 9-11 above, and in further view of Allcock et al (US Patent Application 2002/0014616).
Regarding claims 4-7, 9-11, Marley et al and Jiao et al disclose the invention substantially as claimed.  Marley et al and Jiao et al teach the features above.  However, Marley et al and Jiao et al fail to specifically disclose a conductive polymer.
In the same field of endeavor, Allcock et al teaches conductive polymers in electrolyte systems including magnesium in order to provide conductive electrolytes for use in battery applications (Paragraphs 14, 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a conductive polymer in the electrolyte in Marley et al and Jiao et al in view of Allcock et al in order to provide conductivity to the electrolyte for use in battery applications.
Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive.
With respect to Applicants arguments regarding the double patenting rejection, please see new rejection above.
With respect to Applicants arguments regarding the anticipation rejection over Marley et al, claim 4 does not require copper as X can be 0; hence, Marley et al anticipates the instant claims.
With respect to the obviousness rejection over Marley et al in view of Jiao et al, Applicant argues that both art utilize different reaction temperatures hence there is no expectation of success to substitute the copper compound.  The Examiner respectfully disagrees with the above argument as adjustments in the reaction temperatures and times would only be obvious to the ordinary artisan.
With respect to Applicants arguments regarding the differences in tunnel direction and V-O bond distance, these limitations are not recited in the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 24, 2022